


Exhibit J




Unloading and Loading Time Periods,

Delivery Device Return Schedule and Demurrage Charges




Unloading

Buyer shall instruct the trucks where to unload the Turbine Equipment and on
which roads at the Project Site to transport the Turbine Equipment.  Buyer shall
unload all Turbine Equipment and ancillary equipment within four (4) hours of
the arrival of such equipment at the Project Site; provided that such four (4)
hour period is within the hours of 7:00am and 3:30pm.  Buyer shall un-strap,
remove and load the rigging used to secure the Turbine Equipment back on the
trailers within such time frame.  Buyer shall pay within ten (10) Business Days
of receipt of an invoice from Supplier the following demurrage charges if Buyer
fails to timely unload any Turbine Equipment or ancillary equipment:

Equipment Being Delivered

Demurrage Charge

Turbine Nacelle

$150 per hour

Blades

$105 per hour

Base, Lower-Mid or Upper-Mid Tower Section

$150 per hour

Top Tower Section

$95 per hour

Hubs, Parts Container

$75 per hour




Scheduling

Supplier shall notify Buyer not later than twenty-four (24) hours in advance of
scheduled deliveries and shall provide a delivery schedule update to Buyer as
early as practicable on the day of scheduled delivery.

Return of Delivery Devices

Buyer shall repack each Delivery Device used in transporting the Turbine
Equipment or ancillary equipment not later than two (2) weeks after the later of
(i) the date the Turbine Equipment packed in such Delivery Device is scheduled
to commence erection and installation pursuant to the Project Schedule and (ii)
the date the Turbine Equipment packed in such Delivery Device is delivered to
the Project Site.  Buyer shall make such Delivery Devices available for pick-up
by Supplier at a single location at the Project Site.  Supplier shall be
responsible for the costs and expenses related to the removal and transportation
of such Delivery Devices from the Project Site, and Buyer shall pay Supplier for
such costs and expenses at Supplier’s cost plus ten percent (10%).  If any
Delivery Devices are not properly repacked within such time, Buyer shall pay the
following demurrage charges to Supplier within ten (10) Business Days of receipt
of an invoice from Supplier:




Delivery Device

Demurrage Charge

Parts Container

$100 per day

Single Blade Frame

$75 per day

Nooteboom / Nacelle Frame

$100 per day

Hub Stand

$75 per day









